UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of July 2013 Commission File No.:001-35773 REDHILL BIOPHARMA LTD. (Translation of registrant’s name into English) 21 Ha'arba'a Street, Tel Aviv, 64739, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the Registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Attached hereto and incorporated by reference herein are the following: Exhibit 1:Registrant's press release dated July 22, 2013, entitled: "RedHill Biopharma Reports Results for the Second Quarter of 2013”. Exhibit 2: Registrant’s interim unaudited financial information as of June 30, 2013 and for the six months then ended. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 22, 2013 REDHILL BIOPHARMA LTD. (the "Registrant") By: /s/ Ori Shilo ————— Ori Shilo Deputy Chief Executive Officer Finance and Operations
